DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chambers (US 2016/0254573).
Regarding claim 1, Chambers discloses a lead-acid battery (Abstract, lead acid battery) comprising: an additive deployed in the lead-acid battery configured to mitigate water loss (Para. [0011], additives for use with battery separators for use in flooded lead acid batteries, such that the resulting lead acid batteries or systems exhibit improved 2 and O2 gasses, possibly creating an exposure and handling hazard and requiring venting.  As such, reducing water loss in lead acid batteries may help eliminate: plate dehydration leading to early capacity loss and shortened life; negative plate sulfation, reducing life; and/or positive grid corrosion, reducing performance by robbing CCA (cold cranking amperage) and capacity and life; Para. [0011], additives for use with battery separators for use in flooded lead acid 
Regarding claim 2, Chambers discloses the lead-acid battery of claim 1. Chambers further discloses the additive deployed in the lead-acid battery is configured to suppress a rate of water loss over the service life of the lead-acid battery (Para. [0011], additives for use with battery separators for use in flooded lead acid batteries, such that the resulting lead acid batteries or systems exhibit improved water loss, or reduced water loss; Para. [0033], systems described herein are designed to extend the life cycle of a battery; Para. [0032], additive may be provided in or on the battery separator) resulting in a reduced level of electrolyte leading to dry-out, thus exposing battery component weld points, electrode plates and connections leading to accelerated corrosion, increasing an electrolyte acid concentration, a negative electrode sulfation and a positive electrode grid corrosion and an excessive outgassing of H2 and O2 gasses (Paras. [0004]-[0005], effects of water loss may be greatly amplified in climates with sustained high temperature... Water loss in a lead acid battery can be seen through: reduced level of electrolyte leading to dryout, exposing welds, plates and connections to corrosion and causing early failure; increasing electrolyte acid concentration, reduced capacity, negative plate sulfation, positive grid corrosion leading to early failure; and/or outgassing of H2 and O2 gasses, possibly creating an exposure and handling hazard and requiring venting. As such, reducing water loss in lead acid batteries may help eliminate: plate dehydration leading to early capacity loss and shortened life; negative plate sulfation, reducing life; and/or positive grid corrosion), whereby consequences of water loss affect key battery performance features including 2 and O2 gasses, possibly creating an exposure and handling hazard and requiring venting...reducing performance by robbing CCA (cold cranking amperage) and capacity and life; FIG. 1, Figure 1 shows a marked improvement in water loss over 84 days from the comparative separator of about 1250 grams, to 425 grams in the Chambers PE separator with additive H, which correlates to improved service life; i.e., battery capacity is energy storage capacity and battery life is service life of a battery).
Regarding claim 7, Chambers discloses the lead-acid battery of claim 1. Chambers further discloses where the additive is included in a battery separator of the lead-acid battery (Para. [0020], additive may be mixed with processing oil and remain in the separator; Para. [0015], lead acid battery separator).
Regarding claim 10, Chambers discloses a battery separator for a lead-acid battery (Abstract, new or improved battery separators, components, materials, additives, surfactants, lead acid batteries...additives for use with a battery separator for use in a lead acid battery) comprising: an additive configured to mitigate water loss (Para. [0011], additives for use with battery separators for use in flooded lead acid batteries, such that the resulting lead acid batteries or systems exhibit improved water loss, or reduced water loss) and destructive processes within the lead-acid battery as a result of the water loss (Para. [0005], reducing water loss in lead acid batteries may help eliminate: plate dehydration leading to early capacity loss and shortened life; 2 and O2 gasses, possibly creating an exposure and handling hazard and requiring venting. As such, reducing water loss in lead acid batteries may help eliminate: plate dehydration leading to early capacity loss and shortened life; negative plate sulfation, reducing life; and/or positive grid corrosion, reducing performance by robbing CCA (cold cranking amperage) and capacity and life; Para. [0011], additives for use with battery separators for use in flooded lead acid batteries, such that the resulting lead acid batteries or systems exhibit improved water loss, or reduced water loss i.e., water loss is sustained overtime).
Regarding claim 11, Chambers discloses the battery separator of claim 10. Chambers further discloses the additive is configured to suppress a rate of water loss 2 and O2 gasses (Paras. [0004]-[0005], effects of water loss may be greatly amplified in climates with sustained high temperature...Water loss in a lead acid battery can be seen through: reduced level of electrolyte leading to dryout, exposing welds, plates and connections to corrosion and causing early failure; increasing electrolyte acid concentration, reduced capacity, negative plate sulfation, positive grid corrosion leading to early failure; and/or outgassing of H2 and O2 gasses, possibly creating an exposure and handling hazard and requiring venting. As such, reducing water loss in lead acid batteries may help eliminate: plate dehydration leading to early capacity loss and shortened life; negative plate sulfation, reducing life; and/or positive grid corrosion), whereby the consequences of water loss affect key battery performance features including an energy storage capacity, a cold cranking amperage, a hazardous gas venting, and a marked reduction in cycling or the service life (Para. [0005], Water loss in a lead acid battery can be seen through: reduced level of electrolyte leading to...reduced capacity...outgassing of H2 and O2 gasses, possibly creating an exposure and handling hazard and requiring venting...reducing performance by robbing CCA (cold cranking amperage) and capacity 
Regarding claim 17, Chambers discloses a method of mitigating water loss in a lead-acid battery (Para. [0032], method of reducing water loss of a lead acid battery) comprising: deploying an additive (Para. [0032], additive may be provided in or on the battery separator) in the lead-acid battery configured to mitigate water loss (Para. [0011], additives for use with battery separators for use in flooded lead acid batteries, such that the resulting lead acid batteries or systems exhibit improved water loss, or reduced water loss) and destructive processes within the lead-acid battery as a result of the water loss (Para. [0005], reducing water loss in lead acid batteries may help eliminate: plate dehydration leading to early capacity loss and shortened life; negative plate sulfation, reducing life; and/or positive grid corrosion, reducing performance by robbing CCA (cold cranking amperage) and capacity and life); wherein the additive is deployed in the lead-acid battery (Para. [0008], The battery separator of a flooded lead acid battery is a component that divides or "separates" the positive electrode from the negative electrode within a lead acid battery cell; Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator) to address deleterious effects to critical battery performance features brought about by a sustained reduction in battery electrolyte volume over a service life of the lead-acid battery (Paras. [0004]-[0005], effects of water loss may be greatly amplified in climates with sustained high 2 and O2 gasses, possibly creating an exposure and handling hazard and requiring venting.  As such, reducing water loss in lead acid batteries may help eliminate: plate dehydration leading to early capacity loss and shortened life; negative plate sulfation, reducing life; and/or positive grid corrosion, reducing performance by robbing CCA (cold cranking amperage) and capacity and life; Para. [0011], additives for use with battery separators for use in flooded lead acid batteries, such that the resulting lead acid batteries or systems exhibit improved water loss, or reduced water loss; i.e., water loss is sustained over time and water loss from electrolyte solution causing increased electrolyte concentration is a decrease in electrolyte solution volume).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers as applied to claim 1 above, and further in view of Naiha et al. (WO 2017/142522).
Regarding claim 3, Chambers discloses the lead-acid battery of claim 1. Chambers further discloses where the additive deployed in the lead-acid battery (Para. [0008], The battery separator of a flooded lead acid battery is a component that divides or "separates'' the positive electrode from the negative electrode within a lead acid battery cell; Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator), but is silent regarding an additive that has a general formula of: C(X)H(Y)O(Z); where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms.  Naiha et al. is in the field of battery separators (Naiha et al., Abstract) and teaches an additive that has a general formula of: C(X)H(Y)O(Z); where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2, The separator may contain one or more performance enhancing additives, such as a surfactant and/or metal salt, along with other additives or agents, residual oil, and fillers. Such performance enhancing additives can reduce separator oxidation, further reduce water loss, lower float charge current, minimize internal resistance increase, and/or facilitate the transport of ions across the membrane; Pg. 8, Para. [4], Ln. 10 through Pg. 9, Para. [1], Ln. 8, In certain embodiments, the additive can be represented by a compound of Formula (I)...in which R is a non-aromatic hydrocarbon radical with 10 to 4200 carbon atoms...R1 is H...n is 0 or 1, m is 0... the ratio of oxygen atoms to carbon atoms in the compound according to Formula (I) being in the range from 1:1.5 to 1:30 and m and n not being able to simultaneously be 0; see Pg. 8, Para. [4] at Formula (I); where R is a non-aromatic hydrocarbon radical having 16 carbon atoms, R1 is H, n is 1, and m is 0, this (X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. that has a general formula of: C(X)H(Y)O(Z); where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms because the additive can reduce separator oxidation and further reduce water loss (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2).
Regarding claim 4, modified Chambers discloses the lead-acid battery of claim 3.  Chambers further discloses where the additive deployed in the lead-acid battery (Para. [0008], The battery separator of a flooded lead acid battery is a component that divides or "separates" the positive electrode from the negative electrode within a lead acid battery cell; Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator), but is silent regarding an additive wherein the general formula of the additive is: C(X)H(Y)O(Z); where X = 12 to 16 carbon atoms; where Y = 26 to 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms.  Naiha et al. teaches the general formula of the additive is: C(X)H(Y)O(Z); where X = 12 to 16 carbon atoms; where Y = 26 to 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2, The separator may contain one or more performance enhancing additives, such as a surfactant and/or metal salt, along with other additives or agents, residual oil, and fillers. Such performance enhancing additives can reduce separator oxidation, further reduce (X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. the general formula of the additive deployed in the lead-acid battery is: C(X)H(Y)O(Z); where X = 12 to 16 carbon atoms; where Y = 26 to 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms because the additive can reduce separator oxidation and further reduce water loss (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2).
Regarding claim 5, modified Chambers discloses the lead-acid battery of claim 4.  Chambers further discloses where the additive deployed in the lead-acid battery (Para. [0008], The battery separator of a flooded lead acid battery is a component that divides or "separates" the positive electrode from the negative electrode within a lead acid battery cell; Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator), but is silent (X)H(Y)O(Z); where X = 16 carbon atoms; where Y = 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms. Naiha et al. teaches the general formula of the additive is: C(X)H(Y)O(Z); where X = 16 carbon atoms; where Y = 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2, The separator may contain one or more performance enhancing additives, such as a surfactant and/or metal salt, along with other additives or agents, residual oil, and fillers. Such performance enhancing additives can reduce separator oxidation, further reduce water loss, lower float charge current, minimize internal resistance increase, and/or facilitate the transport of ions across the membrane; Pg. 8, Para. [4], Ln. 10 through Pg. 9, Para. [1], Ln. 8, In certain embodiments, the additive can be represented by a compound of Formula (I)...in which R is a non-aromatic hydrocarbon radical with 10 to 4200 carbon atoms...R1 is H...n is 0 or 1, m is 0... the ratio of oxygen atoms to carbon atoms in the compound according to Formula (I) being in the range from 1:1.5 to 1:30 and m and n not being able to simultaneously be 0; see Pg. 8, Para. [4] at Formula (I); where R is a non-aromatic hydrocarbon radical having 16 carbon atoms, R1 is H, n is 1, and m is 0, this corresponds to cetyl alcohol, which has the claimed general formula of C(X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. the general formula of the additive deployed in the lead-acid battery is: C(X)H(Y)O(Z); where X = 16 carbon atoms; where Y = 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms because the 
Regarding claim 6, modified Chambers discloses the lead-acid battery of claim 3.  Chambers further discloses where the additive deployed in the lead-acid battery (Para. [0008], The battery separator of a flooded lead acid battery is a component that divides or "separates" the positive electrode from the negative electrode within a lead acid battery cell; Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator), but is silent regarding an additive wherein the general formula of the additive includes compounds that are fully saturated and may be straight chain, branched chain or cycloalkane and isomeric derivatives thereof, where the compounds of the additive are deployed neat or as mixtures with other additives thereof.  Naiha et al. teaches the general formula of the additive includes compounds that are fully saturated (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5. Para. [1], Ln. 2, The separator may contain one or more performance enhancing additives, such as a surfactant and/or metal salt, along with other additives or agents, residual oil, and fillers.  Such performance enhancing additives can reduce separator oxidation, further reduce water loss, lower float charge current, minimize internal resistance increase, and/or facilitate the transport of ions across the membrane; Pg. 8, Para. [4], Ln. 10 through Pg. 9, Para. [1], Ln. 8, In certain embodiments, the additive can be represented by a compound of Formula (I)...in which R is a non-aromatic hydrocarbon radical with 10 to 4200 carbon atoms...R1 is H...n is 0 or 1, m is 0...the ratio of oxygen atoms to carbon atoms in the compound according to Formula (I) being in the range from 1:1.5 to 1:30 and m and n not being able to (X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom and is fully saturated), where the compounds of the additive are deployed as mixtures with other additives thereof (Naiha et al., Pg. 12, Para. [5], Lns. 1-3, mix the additive or additives into the mixture of thermoplastic polymer...to produce the porous membrane).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. where the general formula of the additive deployed in the lead-acid battery includes compounds that are fully saturated and may be straight chain (cetyl alcohol is straight chained), branched chain or cycloalkane and isomeric derivatives thereof, where the compounds of the additive are deployed neat or as mixtures with other additives thereof because the additive can reduce separator oxidation and further reduce water loss (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2).
Regarding claim 8, Chambers discloses the lead-acid battery of claim 7, wherein the additive included in the battery separator of the lead-acid battery (Para. [0020], additive may be mixed with processing oil and remain in the separator; Para. [0015], lead acid battery separator): is introduced into a separator manufacturing process of the battery separator during a polymer/filler extrusion operation either neat or as a mixture of pore forming agents, wherein the additive has suitable solubility characteristics in an extraction solvent of the separator manufacturing process thus 
Claim 8 is considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers as applied to claim 10 above, and further in view of Naiha et al. (WO 2017/142522).
Regarding claim 12, Chambers discloses the battery separator of claim 10. Chambers further discloses the additive (Para. [0008], The battery separator of a flooded lead acid battery is a component that divides or "separates" the positive electrode from the negative electrode within a lead acid battery cell; Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator), but is silent regarding a lead-acid battery wherein the additive has a general formula of: C(X)H(Y)O(Z); where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms.  Naiha (X)H(Y)O(Z), where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2, The separator may contain one or more performance enhancing additives, such as a surfactant and/or metal salt, along with other additives or agents, residual oil, and fillers.  Such performance enhancing additives can reduce separator oxidation, further reduce water loss, lower float charge current, minimize internal resistance increase, and/or facilitate the transport of ions across the membrane; Pg. 8. Para. [4], Ln. 10 through Pg. 9, Para. [1], Ln. 8, In certain embodiments, the additive can be represented by a compound of Formula (I)...in which R is a non-aromatic hydrocarbon radical with 10 to 4200 carbon atoms...R1 is H...n is 0 or 1, m is 0... the ratio of oxygen atoms to carbon atoms in the compound according to Formula (I) being in the range from 1:1.5 to 1:30 and m and n not being able to simultaneously be 0; see Pg. 8, Para. [4] at Formula (I); where R is a non-aromatic hydrocarbon radical having 16 carbon atoms, R1 is H, n is 1, and m is 0, this corresponds to cetyl alcohol, which has the claimed general formula of C(X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. that has a general formula of: C(X)H(Y)O(Z); where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms because the additive can reduce separator oxidation 
Regarding claim 13, modified Chambers discloses the battery separator of claim 12. Chambers further discloses the additive (Para. [0008], The battery separator of a flooded lead acid battery is a component that divides or "separates" the positive electrode from the negative electrode within a lead acid battery cell; Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator), but is silent regarding a lead-acid battery wherein the general formula of the additive is: C(X)H(Y)O(Z); where X = 12 to 16 carbon atoms; where Y = 26 to 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms.  Naiha et al. teaches where the general formula of the additive is: C(X)H(Y)O(Z); where X = 12 to 16 carbon atoms; where Y = 26 to 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2, The separator may contain one or more performance enhancing additives, such as a surfactant and/or metal salt, along with other additives or agents, residual oil, and fillers.  Such performance enhancing additives can reduce separator oxidation, further reduce water loss, lower float charge current, minimize internal resistance increase, and/or facilitate the transport of ions across the membrane; Pg. 8, Para. [4], Ln. 10 through Pg. 9, Para. [1], Ln. 8, In certain embodiments, the additive can be represented by a compound of Formula (l)...in which R is a non-aromatic hydrocarbon radical with 10 to 4200 carbon atoms...R1 is H...n is 0 or 1, m is 0... the ratio of oxygen atoms to carbon atoms in the compound according to Formula (I) being in the range from 1:1.5 to 1:30 and m and n not being able to simultaneously be 0; see Pg. 6, Para. [4] at Formula (I); where R is a (X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. that has a general formula of: C(X)H(Y)O(Z); where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom because the additive can reduce separator oxidation and further reduce water loss (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2).
Regarding claim 14, modified Chambers discloses the battery separator of claim 13.  Chambers further discloses the additive (Para. [0008], The battery separator of a flooded lead acid battery is a component that divides or "separates" the positive electrode from the negative electrode within a lead acid battery cell; Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator), but is silent regarding a lead-acid battery wherein the general formula of the additive is: C(X)H(Y)O(Z); where X = 16 carbon atoms; where Y = 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms.  Naiha et al. teaches where the general formula of the additive is: C(X)H(Y)O(Z); where X = 16 carbon atoms; where Y = 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2, The separator may contain one or more performance enhancing additives, such as a surfactant and/or metal salt, along with other additives or agents, residual oil, and fillers. Such performance enhancing additives can reduce separator oxidation, further reduce water loss, lower float charge (X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. the general formula of the additive deployed in the lead-acid battery is: C(X)H(Y)O(Z); where X = 16 carbon atoms; where Y = 34 hydrogen atoms; and where Z = 0 to 1 oxygen atoms because the additive can reduce separator oxidation and further reduce water loss (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2).
Regarding claim 15, modified Chambers discloses the battery separator of claim 12.  Chambers further discloses where the additive deployed in the lead-acid battery (Para. [0020], additive may be mixed with processing oil and remain in the separator; Para. [0015], lead acid battery separator), but is silent regarding a lead-acid battery wherein the general formula of the additive includes compounds that are fully saturated and may be straight chain, branched chain or cycloalkane and isomeric (X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom and is fully saturated), where the compounds of the additive are deployed as mixtures with other additives thereof (Naiha et al., Pg. 12, Para. [5], Lns. 1-3, mix the additive or additives into the mixture of thermoplastic polymer...to produce the porous membrane).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. where the general formula of the additive 
Regarding claim 16, Chambers discloses the battery separator of claim 10, wherein the additive included in the battery separator of the lead-acid battery (Para. [0020], additive may be mixed with processing oil and remain in the separator; Para. [0015], lead acid battery separator): is introduced into a separator manufacturing process of the battery separator during a polymer/filler extrusion operation either neat or as a mixture of pore forming agents, wherein the additive has suitable solubility characteristics in the extraction solvent of the separator manufacturing process thus rendering the additive recoverable upon distillation-separation and amenable to deposition in a concentration controlled manner upon internal and external surfaces of the separator; comprises 0% to 100% of a pore forming agent concentration during the process of extrusion of the battery separator; is added directly and in a controlled manner to the extraction solvent during the extraction process to affect controlled deposition of the additive onto the external and internal surfaces of the battery separator; is applied to the battery separator in a controlled manner as a secondary manufacturing operation by means of spray, dip, immersion or other coating processes (Claim 13, coated or spray applied to the separator surface, has the ability to be added anytime within the separator manufacturing process.. .added as a stand-alone 
Claim 16 is considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers as applied to claim 17 above, and further in view of Naiha et al. (WO 2017/142522).
Regarding claim 18, Chambers discloses the method of claim 17. Chambers further discloses wherein the additive deployed in the lead-acid battery is configured to suppress a rate of water loss over a service life of the lead-acid battery (Para. [0011], additives for use with battery separators for use in flooded lead acid batteries, such that the resulting lead acid batteries or systems exhibit improved water loss, or reduced water loss; Para. [0033], systems described herein are designed to extend the life cycle of a battery; Para. [0032], additive may be provided in or on the battery separator) resulting in a reduced level of electrolyte leading to dry-out, thus exposing battery component weld points, electrode plates and connections leading to accelerated corrosion, increasing an electrolyte acid concentration, a negative electrode sulfation and a positive electrode grid corrosion and an excessive outgassing of H2 and O2 gasses (Paras. [0004]-[0005], effects of water loss may be greatly amplified in climates with sustained high temperature...Water loss in a lead acid battery can be seen through: reduced level of electrolyte leading to dryout, exposing welds, plates and connections to corrosion and causing early failure; increasing electrolyte acid concentration, reduced capacity, negative plate sulfation, positive grid corrosion leading to early failure; and/or outgassing of H2 and O2 gasses, possibly creating an exposure and handling hazard 2 and O2 gasses, possibly creating an exposure and handling hazard and requiring venting... reducing performance by robbing CCA (cold cranking amperage) and capacity and life; FIG. 1, Figure 1 shows a marked improvement in water loss over 84 days from the comparative separator of about 1250 grams, to 425 grams in the Chambers PE separator with additive H, which correlates to improved service life; i.e., battery capacity is energy storage capacity and battery life is service life of a battery), where the additive deployed in the lead-acid battery (Para. [0032], method of reducing water loss of a lead acid battery, the surfactant or additive may be provided in or on the battery separator), but fails to explicitly disclose additive has a general formula of: C(X)H(Y)O(Z); where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms.  Naiha et al. is in the field of battery separators (Naiha et al., Abstract) and teaches additive has a general formula of: C(X)H(Y)O(Z); where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2, The separator may contain one or more performance enhancing additives, such as a surfactant and/or metal salt, along with other additives or agents, residual oil, and fillers.  Such performance enhancing (X)H(Y)O(Z), where X = 16 carbon atoms, Y = 34 hydrogen atoms, and Z = 1 oxygen atom), where the compounds of the additive are deployed as mixtures with other additives thereof (Naiha et al., Pg. 12, Para. [5], Lns. 1-3, mix the additive or additives into the mixture of thermoplastic polymer...to produce the porous membrane).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive of Chambers by incorporating the additive of Naiha et al. that has a general formula of: C(X)H(Y)O(Z); where X = 8 to 18 carbon atoms; where Y = 1 to 38 hydrogen atoms; and where Z = 0 to 1 oxygen atoms because the additive can reduce separator oxidation and further reduce water loss (Naiha et al., Pg. 4, Para. [5], Ln. 1 through Pg. 5, Para. [1], Ln. 2).
Regarding claim 19, Chambers discloses the method of claim 17, wherein deploying the additive in the lead-acid battery (Para. [0020], additive may be mixed with 
Claim 19 is considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers as applied to claim 1 above, and further in view of Huusken (US 2017/0194649).
Regarding claim 9, Chambers discloses the lead-acid battery of claim 1. Chambers is silent regarding a lead-acid battery wherein the additive is not included with a battery separator of the lead-acid battery thereby mitigating any occlusion or partial blockage of a porosity of the battery separator thus reducing electrical resistance within the lead-acid battery during initial battery formation steps thereby optimizing time and energy resources of the battery manufacturer during a critical formation process thereby benefitting a lead-acid manufacturing process: the additive is directly on a positive electrode substrate or a negative electrode substrate utilized for bonding an active paste material to a lead grid electrode plate, thereby benefitting the lead-acid manufacturing process by providing a means to optimize a battery manufacture process through enhanced active material adhesion and enhanced plate cure energy resources; the additive is included in the lead-acid battery in such a way as to engage a diffusion rate limiting release of additive over an extended cycle life of the lead-acid battery, wherein the range of additive concentration applied per unit area of active material substrate is 1 to 20 g/m2; the additive is on a fibrous adsorptive or non-adsorptive oxidation resistant laminate material proximal to a positive electrode or a negative electrode of the lead-acid battery thereby benefitting the lead-acid battery manufacturing process, whereby the range of additive concentration applied per unit area of fibrous adsorptive or non-adsorptive oxidation resistant laminate is 1 to 20 g/m2: the additive is applied to an additive bearing material that is a fibrous adsorptive or non-2; the additive is added as a bolus directly into a battery cell electrolyte during the battery manufacturing and forming process, where the range of additive concentration applied per volumetric quantity of the battery cell electrolyte is 1 to 20 g/m2; the additive is added as a time release module regulated by diffusion rate limiting encapsulation materials; where the time release encapsulation material is comprised of: polyvinyl alcohol and derivatives thereof, cellulosic derivative materials thereof; porous polymeric discs or beads and not proximal to the electrode-separator assembly thereof, where the porous polymer discs or beads are comprised of PP, HDPE, UHMWPE, PVC, PVA, PVDF, PTFE, PES, PESO; where the range of additive concentration applied per volumetric quantity of the battery cell electrolyte is 1 to 20 g/m2; or combinations thereof.  Huusken is in the field of additives to reduce water loss in lead-acid batteries (Huusken Abstract) and teaches the additive is not included with a battery separator of the lead-acid battery (Huusken, Para. [0008], non-woven fiber pasting mat at least partially covering a surface of at least one of the positive and .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers as applied to claim 17 above, and further in view of Huusken (US 2017/0194649).
Regarding claim 20, Chambers discloses the method of claim 17. Chambers further discloses deploying the additive in the lead-acid battery (Para. [0020], additive may be mixed with processing oil and remain in the separator; Para. [0015], lead acid battery separator), but fails to explicitly disclose wherein deploying the additive includes: not including the additive with a battery separator of the lead-acid battery thereby mitigating any occlusion or partial blockage of a porosity of the battery separator thus reducing electrical resistance within the battery during initial battery formation steps thereby optimizing the time and energy resources of the battery manufacturer during the critical formation process thereby benefitting the lead-acid manufacturing process; applying the additive directly on a positive electrode substrate or a negative electrode substrate utilized for bonding an active paste material to a lead grid electrode plate, thereby benefitting the lead-acid manufacturing process by providing a means to optimize the battery manufacture process through enhanced active material adhesion and enhanced plate cure energy resources; including the additive in the lead-acid battery in such a way as to engage a diffusion rate limiting release of additive over the extended cycle life of the battery, wherein the range of additive concentration applied per unit area of active material substrate is 1 to 20 g/m2; adding the additive on a fibrous 2; applying the additive to an additive bearing material that is a fibrous adsorptive or non-adsorptive oxidation resistant material that is configured to be placed within a case and not proximal to the electrodes, wherein the fibrous adsorptive or non-adsorptive oxidation resistant materials with the additive applied are configured to be: used as a liner material corresponding to the periphery of the sides and bottom of the battery containment case; fixed in place by oxidation resistant adhesive materials; within the battery case as a free moving material without constraint of fixture; utilized in the injection molding process during battery containment case manufacture; or utilized in the injection molding process during electrolyte anti-stratification mixing component manufacture; whereby the range of additive concentration applied per unit area of the additive bearing material is 1 to 20 g/m2; adding the additive as a bolus directly into the battery cell electrolyte during the battery manufacturing and forming process, where the range of additive concentration applied per volumetric quantity of cell electrolyte is 1 to 20 g/m2; adding the additive as a time release module regulated by diffusion rate limiting encapsulation materials; where the time release encapsulation material is comprised of: polyvinyl alcohol and derivatives thereof present in the current state of the art; cellulosic derivative materials thereof present in the current state of the art; porous polymeric 2; or combinations thereof.  Huusken is in the field of additives to reduce water loss in lead-acid batteries (Huusken, Abstract) and teaches deploying the additive includes: not including the additive with a battery separator of the lead-acid battery (Huusken, Para. [0008], non-woven fiber pasting mat at least partially covering a surface of at least one of the positive and negative electrode.  The non-woven fiber pasting mat may include a plurality of glass fibers coated with a sizing composition, a binder composition, and one or more additives, wherein said additives reduce water loss in the lead-acid battery; i.e., not the separator) thereby mitigating any occlusion or partial blockage of a porosity of the battery separator thus reducing electrical resistance within the battery during initial battery formation steps thereby optimizing the time and energy resources of the battery manufacturer during the critical formation process thereby benefitting the lead-acid manufacturing process (Huusken, Para. [0008], non-woven fiber pasting mat at least partially covering a surface of at least one of the positive and negative electrode.  The non-woven fiber pasting mat may include a plurality of glass fibers coated with a sizing composition, a binder composition, and one or more additives, wherein said additives reduce water loss in the lead-acid battery; i.e., the additive is not included in the lead-acid battery; thus, the battery must inherently exhibit the same properties).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724